Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a pet bed device having the combination, such as a step assembly removably mounted on the base, the step assembly having at least one intermediate step and a top step, the step assembly leaving the front portion of the base exposed to define a bottom step when the step assembly is mounted on the base, the top step defining a periphery, a cushioned pad disposed on the top step, and a bolster extending around a portion of the periphery of the top step, the cushioned pad and the bolster defining a pet bed on the top step, wherein the bottom step, the at least one intermediate step, and the top step define a staircase configuration leading up to the pet bed on the top step, of structural limitations such as claimed in claim 1, these along with the rest of other limitations/features as claimed in the depended claims 2-16, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.




Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644